DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application as filed on 05/04/2020
2.	The present office action is made in response to the application as filed on 05/04/2020. It is noted that the pending claims are claims 1-12 which claims are examined in the present office action.
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
4.	The drawings contain fifteen sheets of figures 1-15 were received on 05/04/2020.  These drawings are approved by the examiner.
Specification
5.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the specification:
In paragraph [0001], on line 2 of the paragraph, 
changed “2018, which” to --2018, now U.S. Patent No. 10,678,026 issued on June 09, 2020, which--.
Allowable Subject Matter
8.	Claims 1-12 are allowed.
9.	The following is an examiner’s statement of reasons for allowance:
The optical system having seven lenses as recited in the present claim 1 is allowable with respect to the prior art, in particular, the US Publication No. 2012/0212836 and 2014/0293100 by the limitations related to the lens structure and the condition governing the relationship between the field of view and the brightness of the optical system as recited in the features thereof “a first lens … optical system” (claim 1, lines 2-12). It is noted that while an optical system having seven lenses which satisfies the condition governing the relationship between the field of view and the brightness of the optical system is disclosed in each of the mentioned Publications; however, each of the mentioned Publications does not disclose an optical system having lenses with power distribution of the lenses as recited in the present independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
11.	Each of the US Patent No. 10,935,766 and US Publication No. 2021/0199933 is cited as of interest in that each disclose an optical system having seven lenses with meets the power distribution of the lenses and the condition as recited in the present independent claim 1; however, each of the mentioned references has an effective filing date later than that of the present application. The US Patent No. 10,678,026 is a Patent issued to the same inventors as those of the present application. The claims of the Patent No. 10,678,026 does not have all features as recited in the present claim 1 of the present independent claim 1.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/THONG Q NGUYEN/Primary Examiner, Art Unit 2872